                Case 2:18-cv-01543-RAJ Document 54-1 Filed 12/20/18 Page 1 of 3




 1                                                         THE HONORABLE RICHARD A. JONES
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13                                  UNITED STATES DISTRICT COURT
14                                 WESTERN DISTRICT OF WASHINGTON
15                                           AT SEATTLE
16
17   BOMBARDIER INC.,
18                                                    2:18-cv-1543 RAJ
19                             Plaintiff,
20                                                    [PROPOSED ORDER] GRANTING
     v.                                               DEFENDANT MITSUBISHI AIRCRAFT
21
22                                                    CORPORATION AMERICA, INC’S
23   MITSUBISHI AIRCRAFT                              MOTION TO DISMISS FOR FAILURE TO
24   CORPORATION, MITSUBISHI                          STATE A CLAIM
25   AIRCRAFT CORPORATION AMERICA,
26   INC., et al.,
27
28
29
                               Defendants.
30
31
32            Pending before this Court is Defendant Mitsubishi Aircraft Corporation America, Inc.’s
33
34   Motion to Dismiss for Failure to State a Claim. Having considered the Motion submitted and all
35
36   other matters, and good cause appearing therefor,
37
38
39            IT IS HEREBY ORDERED that Defendant’s Mitsubishi Aircraft Corporation America,
40
41   Inc.’s Motion to Dismiss for Failure to State a Claim is GRANTED.
42
43
44
45
     Dated this ____ day of ____________ 2018             _________________________________
46
                                                          RICHARD A. JONES
47
                                                          United States District Court Judge
48
49
50
51   [PROPOSED ORDER] GRANTING DEFENDANT MITSUBISHI
     AIRCRAFT CORPORATION AMERICA, INC’S MOTION TO
                                                                                    Perkins Coie LLP
     DISMISS FOR FAILURE TO STATE A CLAIM (NO. 18-CV-1543                      1201 Third Avenue, Suite 4900
     RAJ) – 1                                                                    Seattle, WA 98101-3099
                                                                                   Phone: 206.359.8000
     121153-0002/142486230.1
                                                                                    Fax: 206.359.9000
                Case 2:18-cv-01543-RAJ Document 54-1 Filed 12/20/18 Page 2 of 3




 1
 2
 3
 4   Presented by.
 5
 6
 7    s/Mary Z. Gaston
 8    Jerry A. Riedinger, WSBA No. 25828
 9    Mack H. Shultz, WSBA No. 27190
10    James Sanders, WSBA No. 24565
11    Mary Z. Gaston, WSBA No. 27258
12    Shylah R. Alfonso, WSBA No. 33138
13    Perkins Coie LLP
14    1201 Third Avenue, Suite 4900
15    Seattle, WA 98101-3099
16    Telephone: 206.359.8000
17    Facsimile: 206.359.9000
18    E-mail: JRiedinger@perkinscoie.com
19    E-mail: MShultz@perkinscoie.com
20    E-mail: MGaston@perkinscoie.com
21
22    Attorneys for Defendant Mitsubishi Aircraft
23    Corporation America, Inc.
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50
51
     [PROPOSED ORDER] GRANTING DEFENDANT MITSUBISHI            Perkins Coie LLP
     AIRCRAFT CORPORATION AMERICA, INC’S MOTION TO DISMISS1201 Third Avenue, Suite 4900
     FOR FAILURE TO STATE A CLAIM (NO. 18-CV-1543 RAJ) – 2  Seattle, WA 98101-3099
                                                                      Phone: 206.359.8000
     121153-0002/142486230.1
                                                                       Fax: 206.359.9000
                Case 2:18-cv-01543-RAJ Document 54-1 Filed 12/20/18 Page 3 of 3




 1                                     CERTIFICATE OF SERVICE
 2
 3            I certify under penalty of perjury that on December 20, 2018 I electronically filed the
 4
 5   foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of
 6
 7   such filing to the email addresses indicated on the Court’s Electronic Mail Notice List.
 8
 9
10            DATED this 20th day of December, 2018.
11                                                  s/Mary Z. Gaston
12                                                  Mary Z. Gaston, WSBA No. 27258
13                                                  Perkins Coie LLP
14                                                  1201 Third Avenue, Suite 4900
15                                                  Seattle, WA 98101-3099
16                                                  Telephone: 206.359.8000
17                                                  Facsimile: 206.359.9000
18                                                  E-mail: MGaston@perkinscoie.com
19
20
21
22
23
24
25
26
27
28
29
30
31
32
33
34
35
36
37
38
39
40
41
42
43
44
45
46
47
48
49
50
51
                                                                                       Perkins Coie LLP
     CERTIFICATE OF SERVICE                                                       1201 Third Avenue, Suite 4900
     (NO. 18-CV-1543 RAJ) – 1                                                       Seattle, WA 98101-3099
                                                                                      Phone: 206.359.8000
     121153-0002/142486230.1
                                                                                       Fax: 206.359.9000
